Honorable Julia Hughes Jones Auditor of State 230 State Capitol Building Little Rock, Arkansas  72201
Dear Ms. Jones:
This is in response to your request for an opinion on the following question.
Is a court order sufficient authority in the absence of specific appropriation for payment of monies owed to claimants under the provisions of Ark. Stat. Ann. 62-1801 et seq.?
The answer to your question is no.  Article 16, Section 12 of the Arkansas Constitution states as follows:
  No money shall be paid out of the Treasury until the same shall have been appropriated by law, and then only in accordance with said appropriation.
The foregoing language clearly indicates that the Auditor may not issue a warrant without specific appropriation.  See also Ark. Stat. Ann. 12-524 Repl. 1979 (no warrant drawn without appropriation).
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General E. Jeffery Story.
Sincerely,
Steve Clark Attorney General
SC/pw